





SHARE LOCK-UP AGREEMENT







This Share Lock-Up Agreement (“Agreement”) is entered into by and between Blue
Water Global Group, Inc. (“Blue Water”), a Nevada corporation, and Taurus
Financial Partners, LLC (“Taurus”), a Florida limited liability company;
(collectively, “Parties”).




WITNESSETH:




WHEREAS, Blue Water’s common stock, $0.001 par value, trades on the OTC Bulletin
Board (“OTCBB”) under the trading symbol “BLUU” (“Common Stock”);




WHEREAS, Taurus directly owns and holds one-hundred sixty-six million
(166,000,000) shares of Blue Water Common Stock;




WHEREAS, Blue Water believes it is in the best interest of its stockholders to
establish an orderly trading market for its Common Stock;




WHEREAS, Blue Water and Taurus desire that Taurus refrain from selling its
shares of Common Stock in order to encourage orderly trading in Blue Water’s
Common Stock; and




NOW, THEREFORE, in consideration of the foregoing and of the mutual terms and
covenants hereinafter expressed, Blue Water and Taurus do mutually agree as
follows:




1.

Lock-Up Securities. Taurus agrees it will not sell, pledge, hypothecate, sell
short, loan, grant rights to, or otherwise dispose of, transfer, or encumber –
directly or indirectly – (collectively, “Disposition”) any of its holdings of
one-hundred sixty-six million (166,000,000) shares of Blue Water’s Common Stock
prior to March 31, 2014 (“Lock-Up Expiration Date”).




2.

Hedging Activities.  Taurus is expressly precluded from engaging in any hedging
or other transaction which is designed to or reasonably expected to lead to or
result in a Disposition of any or all of its Blue Water Common Stock prior to
the Lock-Up Expiration Date, even if Taurus’s Blue Water Common Stock would be
disposed of by someone other than Taurus.  Such prohibited hedging or other
transactions include without limitation any short sale or any purchase, sale, or
grant of any right with respect to any of Taurus’s Blue Water Common Stock or
with respect to any security that includes, relates to, or derives any
significant part of its value from Taurus’s Blue Water Common Stock.




3.

Safekeeping. Taurus’s Blue Water Common Stock shall be held for safekeeping at
Blue Water’s stock transfer agent, VStock Transfer, LLC (“Transfer Agent”).
 Taurus may request in writing that the Transfer Agent release its Blue Water
Common Stock from safekeeping at any time after the Lock-Up Expiration Date.

 

4.

Other Material Terms and Conditions.




A.

Entire Agreement. This Agreement together with all documents incorporated by
reference herein, constitutes the entire and sole agreement between the parties
with respect to the subject matter hereof and supersedes any prior agreements,
negotiations, understandings, or other matters,








Blue Water Initials:     MH   

- 1 -

Taurus Initials:    SS   




Share Lock-Up Agreement

Taurus Financial Partners, LLC

--------------------------------------------------------------------------------







whether oral or written, with respect to the engagement hereof. No modification,
recision, cancellation, amendment or termination of this Agreement shall be
effective unless it is in writing and is signed by all parties to this
Agreement.




B.

Conflict. In the event of any conflict, ambiguity or inconsistency between this
Agreement and any other document which may be annexed hereto, the terms of this
Agreement shall govern.




C.

Assignments. The benefits of this Agreement shall inure to the respective
successors and assignees of the parties hereto and of the indemnified parties
hereunder and their successors and assigns and representatives, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns.




D.

Severability. If any provision of this Agreement is declared invalid or
unenforceable, such provision shall be deemed modified to the extent necessary
and possible to render it valid and enforceable. In any event, the
unenforceability or invalidity of any provision shall not affect any remaining
provision of this Agreement, and this Agreement shall continue in full force and
effect, and be construed and enforced, as if such provision had not been
included, or had been modified as above provided, as the case may be.

 

E.

No Interpretation Against Drafter.  This Agreement has been negotiated at arm’s
length between persons sophisticated and knowledgeable in these types of
matters.  In addition, each party has been represented by experienced and
knowledgeable legal counsel or had the opportunity to consult such counsel.
 Accordingly, any normal rule of construction or legal decision that would
require a court to resolve any ambiguities against the drafting party is hereby
waived and shall not apply in interpreting this Agreement.




F.

Governing Law. This Agreement shall be interpreted, construed and enforced in
accordance with the internal laws of the State of Florida, without reference to
its conflicts of law principles. All disputes arising out of or under this
Agreement shall be adjudicated exclusively within the courts located within
Miami-Dade County, Florida and both parties hereby consent to such venue and
exclusive jurisdiction of such courts, and waive any and all rights to proceed
in any different forum.




G.

Paragraph Headings. The paragraph headings set forth in this Agreement are for
the convenience of the parties, and in no way define, limit or describe the
scope or intent of this Agreement and are to be given no legal effect.




H.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The Parties agree that electronic and/or facsimile
signatures of this Agreement shall be deemed a valid and binding execution of
this Agreement.




I.

Injunctive Relief. Solely by virtue of their respective execution of this
Agreement and in consideration for the mutual covenants of each other, Taurus
and Blue Water hereby agree, consent and acknowledge that, in the even of a
breach of any material term of this Agreement, the non-breaching party will be
without adequate remedy-at-law and shall therefore, be entitled to immediately
redress any material breach of this Agreement by temporary or permanent
injunctive or mandatory relief obtained in an action or proceeding instituted in
a competent court of jurisdiction without the necessity of proving damages and
without prejudice to any other








Blue Water Initials:     MH   

- 2 -

Taurus Initials:    SS   




Share Lock-Up Agreement

Taurus Financial Partners, LLC

--------------------------------------------------------------------------------







remedies which the non-breaching party may have at law or in equity. For the
purposes of this Agreement, each party hereby agrees and consents that upon a
material breach of this Agreement as aforesaid, in addition to any other legal
and/or equitable remedies, the non-breaching party may present a conformed copy
of this Agreement to the aforesaid courts and shall thereby be able to obtain an
injunction enforcing this Agreement or barring, enjoining or otherwise
prohibiting the other party from circumventing the express written intent of the
parties of this Agreement.

 

J.

Attorney’s Fees. In the event arbitration, litigation, action, suit or other
proceeding is instituted to remedy, prevent or obtain relief from a breach of
this Agreement, in relation to a breach of this Agreement or pertaining to a
declaration of rights under this Agreement, the prevailing party will recover
all such party’s reasonable attorneys’ fees and costs incurred in each and every
such action, suit or other proceeding, including any and all appeals or
petitions therefrom. As used in this Agreement, reasonable attorneys’ fees will
be deemed to be the full and actual cost of any legal services actually
performed in connection with the matters involved, including those related to
any appeal or the enforcement of any judgment calculated on the basis of the
usual fee charged by attorneys performing such services.







IN WITNESS WHEREOF, the parties, by their duly authorized representative, have
caused this Agreement to be executed on the 21st day of March, 2014.







BLUE WATER GLOBAL GROUP, INC.

TAURUS FINANCIAL PARTNERS, LLC

(BLUE WATER)

(TAURUS)










/s/ Michael Hume                                         

/s/ J. Scott Sitra                                            

Michael Hume

J. Scott Sitra

Vice President

President and CEO














Blue Water Initials:     MH   

- 3 -

Taurus Initials:    SS   




Share Lock-Up Agreement

Taurus Financial Partners, LLC